DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Requirement for Unity of Invention
01.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). 
Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e). 
02.	Unity of Invention between inventions is required under 35 U.S.C. §§ 121 and 372.

GROUP IA.	Claims 1 and 12. 
GROUP IB.	Claims 1 and 13. 
GROUP IC.	Claims 1 and 14. 
GROUP ID.	Claims 1 and 15. 
GROUP IE.	Claims 1, 16, and 18. 
GROUP IF.	Claims 1 and 17. 
GROUP II.	Claim 2. 
GROUP III.	Claims 3 and 10. 
GROUP IV.	Claims 4 and 11.  
GROUP V.	Claim 5. 
GROUP VI.	Claim 6. 
GROUP VII.	Claim 7. 
GROUP VIII.	Claim 8. 
GROUP IX.	Claim 9. 
Under 35 U.S.C. §§ 121 and 372, and in accordance with 37 CFR 1.499, Applicant is required to elect a single GROUP for prosecution on the merits.
A complete reply to this requirement must: 
1.	elect a GROUP to be examined even though the requirement may be traversed (37 CFR § 1.143); and
2.	identify all claims reading on the elected GROUP, including any claims subsequently added (see, for example, M.P.E.P. § 809.02(a)).
An argument that all claims are allowable, or that the requirement is in error, is nonresponsive unless accompanied by an election. See M.P.E.P § 818.03(b). 
If claims are added after the election, Applicant must indicate each added claim that belongs to the elected GROUP. See, for example, M.P.E.P. § 809.02(a).
The election may be made with or without traverse. To preserve a right to petition under 37 CFR § 1.144, Applicant must elect with traverse. See, for example, M.P.E.P. § 818.03(c). To be timely, a traversal must be presented at the time of election. Failing to traverse timely loses the right to petition under 37 CFR § 1.144. 
If the traversal to the Requirement for Unity of Invention does not distinctly and specifically point out supposed errors in the Requirement, the election shall be treated as an election without traverse. See, for example, M.P.E.P § 818.03(a).
Should Applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), Applicant must provide reasons in support thereof. Applicant must identify evidence now of record, or submit evidence, showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a 35 U.S.C. § 103 rejection of the other invention(s).
To comply with 37 CFR § 1.48(b), Applicant must amend the inventorship if cancellation of claim(s) to a non-elected invention(s) results in one or more of the then named inventors to cease being an inventor of at least one claim remaining in the application. Amending inventorship must be accompanied by a request under 37 CFR § 1.48(b) and include the fee required under 37 CFR § 1.17(i). 
03.	The Requirement for Unity of Invention is proper because the GROUPs of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature(s) for the following reasons:
GROUPS IA-IF, among themselves, lack unity of invention because even though the inventions of these GROUPs require the technical feature of claim 1, claim 1 is not a special technical feature as it does not make a contribution over the prior art in view AAPA (see, for example, FIG. 102) and PGPUB US 2011/0156104 of a patent application by "Yamaguchi." 
Specifically, both AAPA and Yamaguchi describe:
An imaging element (see, for example, the admission in this application; see, for example, the Abstract of Yamaguchi) comprising: a photoelectric conversion unit including a first electrode (311 or 312, as shown in FIG. 102 of this application; 31 or 33 as shown, for example, in the front page figure), a photoelectric conversion layer ( 313; 32), and a second electrode (312 or 311; 33 or 31) that are stacked, wherein the photoelectric conversion unit further includes a charge storage electrode (218/317 ; 21 or 39) arranged apart from the first electrode and arranged to face the photoelectric conversion layer (313; 32) through an insulating layer (376 or 381 or both; 28)." 
The additional recitation:

is an intended method of operation not limiting the structural limitations of claim 1; an ability of performance that both AAPA and Yamaguchi products are capable of being so implementation; and either inherent in the way the individual pixels operate within themselves and with respect to each other, or an implementation that is well known in the prior art (the voltage across the conversion layers will have to be high to achieve the conversion, yet the voltage difference between neighboring/adjacent pixels is effectively zero when the pixels are designed for the same color, for example, and in fact the voltage difference between the respective electrodes of two adjacent pixels is zero because the respective electrodes of the adjacent pixels are at the same voltage). 
And GROUPS I (including IA-IF), II, III, IV, V, VI, VII, VIII, and IX lack unity of invention because even though the inventions of these GROUPs require the technical feature of "a photoelectric conversion unit including a first electrode, a photoelectric conversion layer, and a second electrode that are stacked, wherein the photoelectric conversion unit further includes a charge storage electrode arranged apart from the first electrode and arranged to face the photoelectric conversion layer through an insulating layer," this technical feature is not a special technical feature as it does not make a contribution over the prior art in view AAPA and Yamaguchi. See, supra, the explanation of why claim 1 is not a special technical feature. 
CONCLUSION
A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. Extension of this time period may be granted under 37 CFR § 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814